                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED:/') /Cf      (11

 SAGAX DEVELOPMENT CORP.,

                              Plaintiff,
                                                                No. 19-CV-3386 (RA)
                         V.
                                                                        ORDER
 !TRUST S.A.,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         On November 21, 2019, the Court instructed Plaintiff to file a proposed certificate of

default by December 5, 2019 ifit intended to move for a default judgment. Dkt 43. Without

filing a proposed certificate of default or obtaining a certificate of default from the Clerk of Court,

Plaintiff filed a motion for default judgment on December 5, 2019. See Dkt. 44. Plaintiff was

notified on December 6, 2019 that its motion was deficient. That same day, however, Plaintiff

refiled its motion for default judgment. See Dkt. 46. If Plaintiff intends to move for a default

judgment against Defendant, Plaintiff must first obtain a certificate of default from the Clerk of

Court. Plaintiff is directed to review Fed. R. Civ. P. 55, Local Civil Rule 55.1, and ECF Rule

16.1, and to properly obtain a certificate of default from the Clerk of Court. Thereafter, Plaintiff is

advised to proceed by way of a motion pursuant to the procedure set forth in Attachment A of the

Court's Individual Rules & Practices in Civil Cases.

SO ORDERED.

Dated:     December 9, 2019
           New York, New York

                                                   Ronnie brams
                                                   United States District Judge
